Citation Nr: 0508391	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for venous stasis, as 
secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service in the United States 
Navy from March 1969 to January 1973.  He subsequently served 
in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied service 
connection for varicose veins and for right ankle injury.  
Service connection was subsequently granted for right ankle 
disability (rated as noncompensable based on range of 
motion).  It has become clear, through development, that 
appellant is attempting to obtain service connection for 
venous stasis as secondary to the ankle injury.  The issue 
has accordingly been defined as reflected on the title page.

Appellant and his wife testified before the undersigned 
Veterans Law Judge in a video hearing in January 2005.  A 
transcript of that testimony has been associated with the 
file.  An earlier hearing before another Veterans Law Judge 
was conducted.  The tape of that hearing was lost.  In view 
of the action taken below, panel determination is not 
indicated.


FINDINGS OF FACT

1.  Appellant currently has a service-connected disability 
for residuals of right ankle tendon injury, rated as 
noncompensable based on limitation of motion of the ankle.  
Surgery had been performed.

2.  Medical evidence of record shows that appellant currently 
has venous stasis with ulceration, at the site of the ankle 
surgery.

3.  Medical evidence of record shows that the venous stasis 
is more likely than not consequent to the service-connected 
right ankle injury.



CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, 
appellant's venous stasis is proximately due to, the result 
of, or aggravated by his service-connected right ankle 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  No further assistance in developing the 
facts pertinent to the issues is required.

II.  Factual Background

Appellant's medical records from the U.S. Army Reserve are on 
file.  A treatment report shows that appellant twisted his 
right ankle playing softball in April 1990.  A Report of 
Medical Examination in July 1996 shows that appellant was 
status post surgical repair of the tendon of the right ankle; 
also noted is mild venous stasis dermatitis with well-healed 
venous stasis ulcer of the medial malleolus of the right 
foot.  The examiner's note on the accompanying Report of 
Medical History states "status post right ankle tendon 
repair with subsequent soft tissue infection (no 
osteomyelitis); currently followed by orthopedic surgeon for 
recurrence of right ankle infection."  There are a number of 
treatment reports showing treatment for right ankle 
infection, with cellulitis, during the period June 1996 to 
December 1998.  A note from Western Pennsylvania Vascular 
Associates dated October 1998 states that appellant had an 
open venous stasis ulcer on the right leg that rendered him 
unable to work until it healed.  

Appellant submitted a claim for service connection for 
"right ankle" in April 2000.  In support, appellant 
submitted a letter from Dr. N.G., a private physician, dated 
June 2000.  The letter states that Dr. N.G. had treated 
appellant for chronic venous stasis disease of the right leg 
since July 1996, and that appellant had undergone several 
"vein stripping" operations.  Since there is nothing in Dr. 
N.G.'s letter reflecting a connection to the right ankle 
injury, RO considered the letter to be a separate and 
unrelated request for service connection for varicose veins 
of the leg.

RO issued a rating decision in June 2000 denying service 
connection for right ankle condition and for varicose veins, 
based on a finding that neither claim was well grounded.

Appellant filed a Notice of Disagreement (NOD) without 
comment in August 2000.  He submitted a VA Form 9 in August 
2000 that addressed the orthopedic nature of the ankle 
disability (the accident was not a sprained ankle, but rather 
pulled tendons that required surgical repair) but did not 
cite a connection between the venous condition and the ankle 
injury.

RO readjudicated both claims (right ankle condition and 
varicose veins) under the VCAA in July 2001, and issued a 
rating decision again denying both claims.  However, in 
February 2002, RO issued a rating decision granting service 
connection for right ankle disability, rated as 
noncompensable pending medical examination.

Appellant had a VA joints examination of the right ankle in 
April 2003.  The C-file was not available for review.  
Appellant informed the examiner that his venous condition was 
attributable to the ankle surgery and produced a letter from 
Dr. N.G. to that effect, which the examiner noted.  Appellant 
reported the manifestations of his venous condition, which 
the examiner recorded in detail.  However, the examiner's 
actual physical examination was confined to the ankle itself 
(range of motion, appearance, gait, pain on motion, and other 
orthopedic considerations).  Diagnosis was status post right 
ankle secondary to pulled tendons.  The examiner did not note 
a medical connection between the venous condition and the 
ankle injury.  

Following the VA medical examination, RO issued a rating 
decision assigning a noncompensable initial evaluation to the 
right ankle disability, based entirely on the examination of 
the ankle and disregarding the venous condition.

The file contains a letter from Dr. K.A.L., a private 
physician, dated November 2003.  The letter states that 
appellant has recurrent venous stasis ulcerations of the 
right ankle.  The letter notes that appellant had a right 
ankle repair in 1989, and in 1991 he began to have 
ulcerations at the exact location of the surgical site.  
Venous stasis ulcerations have been recurrent since 1991, and 
are related to the original injury.
 
Appellant and his wife testified before the Board in January 
2005.  Appellant testified that he pulled a tendon in his 
ankle while participating in physical training during weekend 
drill (Transcript, pg. 3).  Immediate treatment was to 
immobilize the ankle for approximately one week, but that was 
ineffective and appellant had to undergo ankle surgery 
(Transcript, pg. 3).  Despite having undergone six operations 
over time, appellant's condition continued to deteriorate 
(Transcript, pg. 4).

Appellant testified that the ulcer used to break out in the 
fall and heal over during the summer, but since his last 
operation in December 2002 the ulcer was present continuously 
(Transcript, pg. 4-5).  

Appellant testified that he was a heavy equipment operator 
for 26 years, but had to change to the parts department so 
that he could sit down (Transcript, pg. 5).  He was advised 
that he would be dismissed from the Reserves within the next 
six months, so he retired voluntarily (Transcript, pg. 5-6).  
Appellant would typically miss two weeks to one month of work 
per year due to his condition, as well as using many of his 
vacation days to cover periods when he was unable to walk 
(Transcript, pg. 6).          

III.  Analysis

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, the letters by Dr. N.G. 
and Dr. K.A.L. document appellant's venous stasis disability.   
The Board accordingly finds that the first step of the Wallin 
analysis (evidence of a current disability) has been 
satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, service medical records document both the post-
operative right ankle injury and the resultant infection, and 
VA rating decisions document that the post-operative right 
ankle injury has already been granted service connection.  
The Board accordingly finds that the second step of the 
Wallin analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, Dr. K.A.L.'s 
letter specifically asserts a nexus between the ankle injury 
and the current venous stasis ulcerations.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  The Board accordingly finds that the third step of 
the Wallin analysis has been satisfied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence is at least in equipoise and the benefit-of-the-
doubt rule applies.


ORDER

With resolution of reasonable doubt in appellant's favor, 
service connection is granted for venous stasis, as secondary 
to service-connected right ankle disability.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


